Citation Nr: 0126431	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  94-21 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
ulcerative colitis (Crohn's disease).  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
skin disability resulting from exposure to radiation.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
rheumatoid arthritis.  

4.  Entitlement to service connection for a bilateral knee 
disability.  

5.  Entitlement to service connection for an eye disability.  

6.  Entitlement to service connection for a gall bladder 
disability.  

7.  Entitlement to service connection for varicose veins.  

8.  Entitlement to service connection for pernicious anemia.  

9.  Entitlement to service connection for a left middle 
finger injury.  

10.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The veteran, his wife, and his son


ATTORNEY FOR THE BOARD

M. Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1942 to 
October 1945.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).  A July 1993 
rating decision denied reopening the claims of entitlement to 
service connection for ulcerative colitis (Crohn's disease), 
a skin disability, and rheumatoid arthritis and denied 
entitlement to service connection for an eye disability, 
varicose veins, and pernicious anemia.  A September 1993 
rating decision denied entitlement to service connection for 
a bilateral knee disability, a gallbladder disability, a 
middle finger injury, and an eye disability.  A January 1996 
rating decision denied reopening the claim of entitlement to 
service connection for Crohn's disease and denied entitlement 
to service connection for an eye disability and varicose 
veins.  A June 1997 rating decision denied reopening the 
claims of entitlement to service connection for ulcerative 
colitis and for radiation burns and denied entitlement to 
service connection for PTSD.  

The veteran's May 1994 and January 1995 statements raised an 
inferred claim for compensation for disability caused by VA 
hospital care in 1978 that he believes eventually required 
removal of two dead sections of intestine in 1989.  See 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001).  A February 2001 
rating decision proposed a finding of incompetency.  These 
matters are referred to the RO.  

Appellate consideration of the issues of entitlement to 
service connection for a skin disability resulting from 
exposure to radiation and for PTSD will be deferred pending 
completion of the development requested in the REMAND portion 
of this decision.  


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
ulcerative colitis in May 1989; the veteran was notified of 
the decision by letter, and he did not appeal.  

2.  Evidence received since the May 1989 Board decision is 
duplicative of previously considered evidence or is not 
probative of the issue of entitlement to service connection 
for ulcerative colitis.  

3.  The Board denied entitlement to service connection for 
multiple actinic keratoses, skin burns, and a benign lesion 
of the lower lip in May 1989; the veteran was notified of the 
decision by letter, and he did not appeal.  

4.  Evidence received since the May 1989 Board decision 
includes a January 1997 diagnosis of radiation dermatitis and 
an October 1999 diagnosis of actinic keratoses consistent 
with chronic radiation keratoses.  

5.  The Board denied entitlement to service connection for 
rheumatoid arthritis in May 1989; the veteran was notified of 
the decision by letter, and he did not appeal.  

6.  Evidence received since the May 1989 Board decision is 
duplicative of previously considered evidence or is not 
probative of the issue of entitlement to service connection 
for rheumatoid arthritis.  

7.  The medical evidence does not show in-service diagnosis 
or treatment of a bilateral knee disability or include a 
nexus opinion relating a current bilateral knee disability to 
active service.  

8.  The medical evidence does not include a nexus opinion 
relating an eye disability to a service-connected disability 
or to active service.  

9.  The medical evidence does not include a nexus opinion 
relating a gall bladder disability to service or any incident 
of service or service-connected disability.  

10.  The medical evidence does not show in-service diagnosis 
or treatment of varicose veins or include a nexus opinion 
relating varicose veins to active service.  

11.  The medical evidence does not include a nexus opinion 
relating pernicious anemia to a service-connected disability 
or to active service.  

12.  The medical evidence does not show in-service diagnosis 
or treatment of a left middle finger injury or include a 
nexus opinion relating a left middle finger injury to active 
service.  



CONCLUSIONS OF LAW

1.  The May 1989 Board decision is final.  38 U.S.C.A. 
§ 4004(b) (1988).  

2.  The evidence received since the May 1989 Board decision 
is not new and material evidence; the claim of entitlement to 
service connection for ulcerative colitis is not reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§ 3.104(a) (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).  

3.  The evidence received since the May 1989 Board decision 
is new and material evidence; the claim of entitlement to 
service connection for a skin disability is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§ 3.104(a) (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).  

4.  The evidence received since the May 1989 Board decision 
is not new and material evidence; the claim of entitlement to 
service connection for rheumatoid arthritis is not reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§ 3.104(a) (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).  

5.  A bilateral knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.306 (2001).  

6.  An eye disability was not incurred in or aggravated by 
active service, and is not proximately due to or the result 
of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309, 3.310, 3.311 (2001).

7.  A gall bladder disability was not incurred in or 
aggravated by active service, and is not proximately due to 
or the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.306, 3.307, 3.309, 3.310, 3.311 (2001).  

8.  Varicose veins were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.306 (2001).

9.  Pernicious anemia was not incurred in or aggravated by 
active service, and is not proximately due to or the result 
of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309, 3.310, 3.311 (2001).  

10.  A left middle finger injury was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.306 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
ulcerative colitis (Crohn's disease)

The veteran contends that exposure to x-ray radiation, while 
working as an x-ray technician in service, caused bleeding 
from his colon in October 1945, which he believes was the 
onset of ulcerative colitis, also known as Crohn's disease.  

At the time of the May 1989 Board decision, which affirmed 
the RO's July 1987, January 1988, and October 1988 denial of 
entitlement to service connection for ulcerative colitis, the 
evidence included lay statements, service department records, 
service medical records, and post-service VA and private 
medical records.  

In lay statements, the veteran reported that he had worked in 
service as an x-ray technician at a hospital behind the front 
lines.  He claimed that, near the end of his service in 
October 1945, he had six weeks of bloody discharge from his 
bowels, which he failed to report at the separation 
examination because he did not realize its significance.  He 
reported receiving a formal diagnosis of ulcerative colitis 
in 1953 from two private doctors and during September 1959 to 
January 1960 treatment at Brooks Army Hospital in San 
Antonio, Texas.  He claimed that one of the Army doctors 
mentioned "relative" causes and stated that he could not 
rule out exposure to radiation in service as the cause of his 
problems.  The veteran reported treatment for intermittent 
bleeding and abdominal pain since 1963, for recurrent bowel 
obstructions as early as 1971 and 1977, and for corrective 
surgery on his intestines in 1989.  The veteran's 
representative also reported that the veteran's service 
medical records had been of record since 1946 and that a 
March 1987 notice from the National Personnel Records Center 
confirmed that no additional service medical records remained 
at the Center.  

Service department records confirmed that the veteran worked 
as an x-ray technician on active duty during World War II 
from February 1942 to October 1945 and that he served 
overseas in the campaign of the Aleutian Islands.  Service 
medical records showed that the veteran reported having no 
injury or illness in the Army at the October 1945 separation 
examination.  

Post-service medical records showed a diagnosis of active 
ulcerative colitis during a December 1956 to January 1957 
hospitalization, in which the veteran frequently had blood in 
his bowel movements.  The diagnosis was universal ulcerative 
colitis with hemorrhage during a September 1959 to February 
1960 Army hospitalization for a proctoscopy, resection of the 
terminal ileum, an ileostomy, a sigmoidostomy, excision of 
the total colon with abdominoperineal resection, and a 
complete excision of the anus.  

In May 1989, the Board denied reopening the claim of 
entitlement to service connection for ulcerative colitis 
because the claims folder included no evidence of ulcerative 
colitis in service and because ulcerative colitis was not 
considered a disease of radiogenic origin.  See 38 C.F.R. 
§§ 3.303, 3.309(d), 3.311 (2001).  The May 1989 Board 
decision became final because the veteran was notified of the 
decision by letter, and he did not appeal.  38 U.S.C.A. 
§ 4004(b) (1988).  The veteran then waited over four years 
before he filed an application to reopen the claim in May 
1993.  The RO denied reopening the claim of entitlement to 
service connection for ulcerative colitis in July 1993, 
August 1994, January 1996, and June 1997, and this time, the 
veteran perfected a timely appeal.  

Unfortunately for the veteran, new and material evidence has 
not been submitted to reopen the claim.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).    

The only new evidence submitted since May 1989 includes 
additional service department records, lay statements, sworn 
testimony from the July 1994 and March 1999 hearings, and 
more post-service medical records.  

An October 1945 separation qualification record and a 
certificate of honorable discharge, are not material because 
they repeat previously obtained evidence that the veteran 
worked as an x-ray technician for over two years in service 
and that he earned an honorable discharge in October 1945.  
The July 1995 and December 1998 letters from the Chief of the 
United States Army Ionizing Radiation Dosimetry Center are 
not material because they only confirm that there is no 
written evidence of exposure to ionizing radiation for this 
veteran.  The Chief confirmed that the office maintained 
files of exposure to ionizing radiation for Army personnel 
back to only mid-1954 and that two searches of their files 
located no records of exposure to ionizing radiation for this 
veteran.  

The new lay statements and testimony are not material because 
they confirm that the veteran saw no combat or they simply 
duplicate earlier lay assertions that ulcerative colitis, 
manifesting as bleeding from the bowels, started in service 
as a result of exposure to radiation.  The lay statements 
from three long-time friends, received by the RO in July 
1994, are not material because they repeat the veteran's 
prior assertions that he was treated for colitis after 
service, which is not in dispute.  The veteran's January 1995 
assertion that he had a hernia, although his private doctor 
found none, is not material because the veteran is a lay 
person who is not competent to make a diagnosis or relate a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

The new medical records are not material because they simply 
confirm the veteran's earlier assertions that he was treated 
for intermittent bleeding, abdominal pain, bowel 
obstructions, and Crohn's disease at various times since 
service.  In August 1989, the veteran had just undergone two 
small bowel resections and revision of the ileostomy, and the 
diagnoses included ileostomy dysfunction, intermittent small 
bowel obstruction and fibrosis of the small bowel consistent 
with ileostomy limbs.  The veteran was hospitalized in 
September 1989 for treatment of intermittent small bowel 
obstruction, and the diagnosis was postoperative changes with 
abnormal small bowel picture consistent with postoperative 
ileus or small bowel obstruction.  A November 1992 barium 
test showed that the veteran's stomach and esophagus were 
normal, and small bowel transit time was within normal 
limits.  The June 1993 assessment was peptic acid disease due 
to nonsteroidal medications, and in September 1994, the 
veteran presented with a history of colon resection 
apparently related to Crohn's disease, and the impression was 
an unremarkable bowel series.  The October 1994 computed 
tomography impression included status-post colectomy for 
ulcerative colitis and right lower quadrant ileostomy, and 
the July 1996 and October 1996 VA diagnosis was Crohn's 
disease.  

Although a September 1994 private examiner noted the 
veteran's report of surgery in service in 1960 for what 
sounded like some type of colitis, a bare transcription of a 
lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  Grover v. West, 12 Vet. App. 109, 112 
(1999); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The 
veteran's September 1994 report of medical history is not 
material because he was not in service in 1960 and because 
the military hospital where the 1960 surgery is purported to 
have taken place confirmed that there were no medical records 
for that period of time for the veteran.  An opinion based on 
an inaccurate premise has no probative value.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  

The claim is not reopened because the evidence received since 
May 1989 is duplicative of previously considered evidence or 
is not probative of the issue of entitlement to service 
connection for ulcerative colitis.  


Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
skin disability resulting from exposure to radiation

The veteran contends that exposure to x-ray radiation in 
service, while working as an x-ray technician with very 
little protection, caused radiation burns in service which 
have continued to the present.  

An April 1947 rating decision, amended by a March 1960 rating 
decision, granted service connection for dermatitis acne of 
the back and face, which was considered to have been 
aggravated during service.  The veteran now contends that he 
has actinic keratoses, x-ray or radiation burns, and skin 
lesions resulting from exposure to radiation in service.  

The May 1989 Board decision affirmed the RO's July 1987 
denial of entitlement to service connection for multiple 
actinic keratoses and x-ray burns, the January 1988 denial of 
entitlement to service connection for a benign lesion of the 
lower lip, and the October 1988 denial of entitlement to 
service connection for actinic keratoses, x-ray burns, and a 
lesion of the lower lip.  

At the time of the May 1989 Board decision, the evidence 
included lay statements, service department records, service 
medical records, and post-service VA and private medical 
records.  

In lay statements, the veteran reported that he had worked 27 
months in service as an x-ray technician at a field hospital 
behind the front lines on the Aleutian Islands.  He contended 
that he suffered radiation burns because he received no 
protection in the early months and then later received only 
minimal protection from a lead apron and a small screen.  He 
contended that a private doctor told him in December 1957 
that exposure to radiation might have caused his skin 
disability.  The veteran contended that one sore in 
particular was a radiation burn on his lips, which was 
discussed by his wife and a mutual female friend, who both 
noticed the burn on separate dates with the veteran when he 
was still single.  He contended that he reported x-ray burns, 
which felt like skin recently burned by fire, at his 
separation examination from service but that the examiner 
noted them as skin spots.  He contended that he was qualified 
to recognize radiation burns because he worked around x-ray 
equipment and because a military doctor in the Aleutians 
taught him how to identify radiation burns.  In July 1987, 
the veteran contended that he had lesion burns all over his 
body, and in January 1988, he contended that radiation in 
service, rather than exposure to the sun after service, was 
responsible for his skin lesions because some lesions existed 
on areas of his body covered by clothing.  He again contended 
that a private doctor who had removed lesions told him that 
x-ray burns in service might have caused the lesions.  

Service department records confirmed that the veteran worked 
as an x-ray technician on active duty during World War II 
from February 1942 to October 1945 and that he served over 
two years overseas, including in the campaign of the Aleutian 
Islands.  

Service medical records included a March 1942 and July 1942 
diagnosis of acute, severe acne vulgaris of the face, chest, 
and shoulders, which existed prior to service.  Acne on the 
back and face were noted at the October 1945 separation 
examination, where the veteran reported having no injury or 
illness in the Army.  An April 1946 notice from the Army 
stated that service medical records regarding treatment for a 
skin disability in the Aleutians from August 1942 to 
September 1942 were incomplete; however, the veteran's 
representative reported that the veteran's service medical 
records had been of record since 1946 and that a March 1987 
notice from the National Personnel Records Center confirmed 
that no additional service medical records were at the 
Center.  

Post-service medical records showed that, while hospitalized 
for treatment of colitis from September 1959 to February 
1960, the veteran developed recurrent leaking of an ileostomy 
with persistent irritation of the surrounding abdominal skin.  
In July 1987, a private doctor confirmed that he had treated 
the veteran for removal of precancerous actinic keratosis on 
the face, scalp, neck, ears, left forearm, and chest in July 
1973, September 1973, May 1975, August 1977, May 1979, 
January 1985, February 1985, June 1986, and January 1987, for 
dermatitis in April 1986, and for an eczematous eruption 
involving both ears in January 1987.  In January 1988, 
another private doctor removed a lesion from the veteran's 
lower lip, which postoperative diagnosis was dysplasia of the 
lower lip.  

In May 1989, the Board denied reopening the claim of 
entitlement to service connection for multiple actinic 
keratoses, residuals of skin burns, and a benign lesion on 
the lower lip because the claims folder included no evidence 
of these skin disorders in service and because these skin 
disorders were not considered diseases of radiogenic origin.  
See 38 C.F.R. §§ 3.303, 3.309(d), 3.311.  The May 1989 Board 
decision became final because the veteran was notified of the 
decision by letter, and he did not appeal.  38 U.S.C.A. 
§ 4004(b).  The veteran then waited over four years before he 
filed an application to reopen the claim in May 1993.  The RO 
denied reopening the claim of entitlement to service 
connection for a benign lesion of the lower lip as secondary 
to occupational radiation exposure in July 1993 and for 
radiation burns in August 1994, and the veteran perfected a 
timely appeal.  

New and material evidence has been submitted to reopen the 
claim.  38 C.F.R. § 3.156(a).  See Hodge, supra. The new 
evidence submitted since May 1989 includes additional service 
department records, lay statements, sworn testimony from the 
July 1994 and March 1999 hearings, and more post-service 
medical records.  

The October 1945 separation qualification record and 
certificate of honorable discharge, which were received after 
May 1989, are not material because they repeat previously 
obtained evidence that the veteran worked for over two years 
as an x-ray technician in service and that he earned an 
honorable discharge in October 1945.  The July 1995 and 
December 1998 letters from the Chief of the United States 
Army Ionizing Radiation Dosimetry Center are not material 
because they confirmed that the office maintained files of 
exposure to ionizing radiation for Army personnel back to 
only mid-1954.  Therefore, it is not surprising that two 
searches located no records of exposure to ionizing radiation 
for the veteran.  

The veteran's report of medical history, at a June 1999 VA 
PTSD examination, is material because, for the first time in 
the record, the veteran asserted that his in-service acne was 
treated with x-rays, which he believes caused his current 
skin disability.  The other lay statements and testimony are 
not material because they confirm that the veteran saw no 
combat or duplicate earlier lay assertions that the veteran 
had a lesion on his lip in service, that skin spots were 
noted at the separation examination, and that he believes 
that a skin disability started in service as a result of 
exposure to radiation.  

A January 1997 VA medical record and an October 1999 letter 
from a private dermatologist are material because they 
include diagnoses, which state a possible nexus to exposure 
to x-ray radiation in service.  A January 1997 VA diagnosis 
was chronic radiation dermatitis on the face exhibited by 
lack of sebaceous activity, and in October 1999, a private 
dermatologist stated that the veteran is currently being 
treated for actinic keratoses, many of which are consistent 
with chronic radiation keratoses.  The other post-service 
medical records are not material because they simply confirm 
the veteran's previous assertions that numerous skin lesions 
have been removed since service.  Private and VA medical 
records show removal of lesions, or dysplasia, of the lower 
lip in January 1988, removal of a small foci of residual 
basal cell carcinoma from the nose in December 1989, and 
removal of actinic keratoses from the veteran's face, neck, 
and back from December 1989 to October 1998.  The December 
1996 VA diagnosis was multiple keratoses on the hands, 
forearms, face, and scalp.  

The claim must be reopened because the veteran has submitted 
new and material evidence that, in conjunction with 
previously considered evidence, is so significant that it 
must be considered to fairly decide the merits of the claims.  
38 C.F.R. 
§ 3.156(a); Hodge, supra.    

When new and material evidence has been submitted to reopen 
the claim, as it has here, the Board may decide the claim on 
the merits after it determines that the VA fulfilled its duty 
to assist the veteran in the development of the claim.  The 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  38 U.S.C.A. § 5103A (West Supp. 2001).  In 
this case, the RO obtained the available service medical 
records and medical records from the identified health care 
providers.  The veteran filed numerous lay statements with 
the RO and provided sworn testimony at the July 1994 and 
March 1999 regional office hearings.  The VA has a duty, 
however, to assist the veteran in obtaining a VA skin 
examination and medical opinion.  Therefore, appellate 
consideration of the issue of entitlement to service 
connection will be deferred pending completion of the 
development requested in the REMAND portion of this decision.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied reopening the 
claim, the veteran has not been prejudiced by the decision.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
rheumatoid arthritis

The veteran contends that exposure to x-ray radiation, while 
working as an x-ray technician in service, caused the onset 
of rheumatoid arthritis in 1946.  

At the time of the May 1989 Board decision, which affirmed 
the RO's January 1988 and October 1988 denial of entitlement 
to service connection for rheumatoid arthritis, the evidence 
included lay statements, service department records, service 
medical records, and post-service VA and private medical 
records.  In lay statements, the veteran reported that he 
worked as an x-ray technician at a field hospital behind the 
front lines.  He and his friend contended that arthritis 
prevented him from working on his dairy farm after service.  
Service department records confirmed honorable duty as an x-
ray technician from February 1942 to October 1945, including 
over two years on the Aleutian Islands.  Service medical 
records showed that the veteran reported having no injury or 
illness in the Army when he reported for the October 1945 
separation examination.  The veteran's representative stated 
that the veteran's service medical records had been of record 
since 1946 and noted that a March 1987 notice from the 
National Personnel Records Center confirmed that no 
additional service medical records were at the Center.  Post-
service medical records showed that the veteran complained of 
arthralgia during December 1956 to January 1957 and September 
1959 to February 1960 hospitalizations for treatment of 
colitis.  

In May 1989, the Board denied reopening the claim of 
entitlement to service connection for rheumatoid arthritis 
because the claims folder included no evidence of rheumatoid 
arthritis in service and because rheumatoid arthritis was not 
considered a disease of radiogenic origin.  See 38 C.F.R. 
§§ 3.303, 3.309(d), 3.311.  The May 1989 Board decision 
became final because the veteran was notified of the decision 
by letter, and he did not appeal.  38 U.S.C.A. § 4004(b).  
The veteran then waited over four years before he filed an 
application to reopen the claim in May 1993.  The RO denied 
reopening the claim of entitlement to service connection for 
rheumatoid arthritis in July 1993 and August 1994, and this 
time, the veteran perfected a timely appeal.  

Unfortunately for the veteran, new and material evidence has 
not been submitted to reopen the claim.  38 C.F.R. 
§ 3.156(a).  See Hodge, supra.  The only new evidence 
submitted since May 1989 includes service department records, 
letters from the Army, lay statements, sworn testimony from 
the July 1994 and March 1999 hearings, and post-service 
medical records.  

The new service department records, which include an October 
1945 separation qualification record and certificate of 
honorable discharge, are not material because they repeat 
previously obtained, undisputed evidence that the veteran 
received an honorable discharge from service as an x-ray 
technician.  The July 1995, December 1998, and September 1999 
letters from the Army are not material because they only 
confirm that records of exposure to radiation for the veteran 
do not exist.  The letters confirm that the United States 
Army Ionizing Radiation Dosimetry Center started maintaining 
files of exposure to ionizing radiation for Army personnel in 
mid-1954, and that their searches failed to locate any 
records of exposure to ionizing radiation for the veteran, 
who separated from service in 1945.  The veteran's April 1993 
and January 1995 lay assertions that ulcerative colitis 
caused rheumatoid arthritis, which changed to osteoarthritis 
after his colon was removed, are not material because he is a 
lay person who is not competent to make a diagnosis or to 
relate a medical disorder to a specific cause.  Espiritu, 2 
Vet. App. at 494-95.  The remaining lay statements and 
testimony since May 1989 are not material because they 
duplicate previously obtained evidence that shows noncombat 
status or repeat the veteran's lay assertions that rheumatoid 
arthritis began in service.  That an April 1993 medical 
record includes a diagnosis of rheumatologic condition is not 
material because it is known that the veteran complained of 
joint pain before May 1989.  

The claim is not reopened because the evidence received since 
May 1989 is duplicative of previously considered evidence or 
is not probative of the issue of entitlement to service 
connection for rheumatoid arthritis.  


Entitlement to service connection for a bilateral knee 
disability

The veteran contends that he injured both knees while lifting 
barrels in 1942.  He contends that he slipped on the ice and 
was injured when a barrel crushed his knees.  He contends 
that a private doctor told him in 1973 that he had broken his 
left leg below the knee.  

The claim may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of the claim.  The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  38 U.S.C.A. § 5103A.  In this 
case, the RO obtained the available service medical records 
and medical records from the identified health care 
providers.  In May 1987, the veteran's representative 
reported that the veteran's service medical records had been 
of record since 1946 and that a March 1987 notice from the 
National Personnel Records Center confirmed that no 
additional service medical records were at the Center.  The 
veteran filed numerous lay statements with the RO and 
provided sworn testimony at the July 1994 and March 1999 
regional office hearings.  The RO's January 1987, May 1994, 
and July 1999 letters to the veteran, the September 1993 and 
August 1994 rating decisions, and the December 1993, October 
1994, January 1996, June 1997, October 1999, and April 2001 
statements of the case informed the veteran of the evidence 
needed to substantiate his claim.  The duty to assist is not 
a one-way street.  If the veteran wishes help, he cannot 
passively wait for it.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991).  Since the veteran was informed of the evidence 
needed to substantiate his claim and provided ample 
opportunity to submit such evidence, and the VA has also 
attempted to obtain such evidence, the VA has fulfilled its 
duty to assist the veteran.  See McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997).  

For the veteran to establish service connection, the evidence 
must demonstrate that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303.  To prevail in his claim for 
service connection, the veteran must present medical evidence 
of a current bilateral knee disability, of incurrence or 
aggravation of a bilateral knee disability in service, and of 
a nexus between an in-service bilateral knee disability and 
the current disability.  Epps v. Brown, 126 F.3d 1464, 1468 
(Fed. Cir. 1997).  

Certainly, the medical evidence indicates that the veteran 
has a current bilateral knee disability.  A January 1993 
assessment was degenerative joint disease of the knees, and 
the diagnosis from December 1994 to May 1996 diagnosis was 
bilateral Baker's cyst in the popliteal fossae medially.  A 
valid claim requires proof of a present disability.  
Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection is not warranted because service medical 
records show no in-service diagnosis or treatment of a knee 
disability.  Instead, the veteran's bones and joints were 
normal at the July 1942 and March 1945 examinations, and he 
had no musculoskeletal defects and reported having no Army 
injury at the October 1945 separation examination.  The 
veteran testified that he received no treatment for his knees 
in service because the barrel fell on his knees late in the 
day and because he did not realize that he had broken a bone 
until the private doctor told him in 1973.  At his two 
hearings, the veteran testified that he had incurred 
additional injuries to his knees in post-service accidents.  

Service connection cannot be granted because the medical 
evidence does not include a nexus opinion relating a current 
bilateral knee disability to active service.  Instead, a 
January 1971 examination of the extremities was negative with 
good pulsation, and a June 1992 x-ray of both knees was 
normal for the veteran's age.  

Entitlement to service connection must be denied because a 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The evidence is 
not so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.102).  


Entitlement to service connection for an eye disability

The veteran contends that exposure to radiation in service 
caused his diseased colon, which in turn caused Sjogren's 
disease, which has manifested as dry eyes.  

The claim may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of the claim.  See 38 U.S.C.A. § 5103A.  The RO obtained the 
available service medical records and medical records from 
the identified health care providers.  A July 1995 letter 
from the Chief of the United States Army Ionizing Radiation 
Dosimetry Center confirmed that the office maintained files 
of exposure to ionizing radiation for Army personnel back to 
only mid-1954, and the December 1998 and September 1999 
letters from the Chief confirmed that research of their files 
failed to locate any records of exposure to ionizing 
radiation for the veteran.  See 38 C.F.R. § 3.311.  The 
veteran filed lay statements with the RO and provided sworn 
testimony at the July 1994 and March 1999 regional office 
hearings.  The RO's January 1987, June 1992, May 1994, 
November 1998, and July 1999 letters to the veteran, the July 
1993, September 1993, August 1994, and January 1996 rating 
decisions, and the December 1993, October 1994, January 1996, 
June 1997, October 1999, and April 2001 statements of the 
case informed the veteran of the evidence needed to 
substantiate his claim.  Since the veteran was informed of 
and provided ample opportunity to submit such evidence, and 
the VA has also attempted to obtain such evidence, the VA has 
fulfilled its duty to assist the veteran.  See McKnight, 
supra.    

To establish service connection on a direct basis, the 
veteran must present medical evidence of a current eye 
disability, of incurrence or aggravation of an eye disability 
in service, and of a nexus between an in-service eye 
disability and the current disability.  Epps, 126 F.3d at 
1468.  

Service connection may also be established for disabilities 
deemed as potentially "radiogenic" diseases pursuant to 38 
C.F.R. § 3.311.  Radiogenic diseases are defined as including 
any form of cancer.  38 C.F.R. § 3.311(b)(2)(xxiv).  The term 
"radiogenic disease" is defined as "a disease that may be 
induced by ionizing radiation." Id.  If a claim is based upon 
a disease not defined as a radiogenic disease, VA shall 
nevertheless consider the claim under the provisions of this 
section, provided that the veteran has cited or submitted 
competent scientific or medical evidence that the claimed 
condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  
See also Combee v. Brown, 34 F.3d 1039 (1994).

Certainly, the medical evidence indicates that the veteran 
has a current eye disability.  After noting the veteran's dry 
eyes and a history of rheumatoid arthritis, a March 1992 
private ophthalmologist stated a diagnosis of Sjogren's 
syndrome.  In August 1994, another private ophthalmologist 
stated a diagnosis of age-related macular degeneration with 
retinal pigment epithelium detachment of the left eye.  The 
April 1997 diagnosis was Sjogren's syndrome, and the June 
1998 VA diagnosis was macular degeneration.  A valid claim 
requires proof of a present disability.  Gilpin, 155 F.3d at 
1356; Brammer, 3 Vet. App. at 225.  

The medical evidence does not support service connection on a 
direct basis because service medical records do not show in-
service diagnosis or treatment of an eye disability.  The 
veteran's eyes were normal at the February 1942 enlistment 
and October 1945 separation examinations, and he reported 
having no injury or illness in the Army.  Service connection 
on a direct basis is not warranted.  

In any event, the veteran contends that presumptive service 
connection is warranted because he believes that exposure to 
radiation in service led to Sjogren's disease and macular 
degeneration.  Even if Sjogren's disease and macular 
degeneration were included on the list of radiogenic 
diseases, which they are not, the veteran did not participate 
in a radiation-risk activity, as defined by VA regulations.  
38 C.F.R. §§ 3.309(d), 3.311.  Service department records do 
not show participation in onsite tests involving atmospheric 
detonation of a nuclear device, occupation of Hiroshima or 
Nagasaki, Japan, or internment as a prisoner of war in Japan.  
The veteran could have not participated in onsite tests 
involving atmospheric detonation because service department 
records show no participation in Operation TRINITY from July 
1945 to August 1945, which was the only test conducted before 
the veteran separated from service in October 1945.  
Moreover, his entire service took place in the Aleutian 
Islands and the United States. Presumptive service connection 
based upon alleged exposure to radiation is not warranted.  

In the alternative, the veteran contends that Sjogren's 
disease and macular degeneration are related to a service-
connected disability.  To establish service connection on a 
secondary basis, such as this, the veteran must present 
medical evidence that a current eye disability is proximately 
due to or the result of acne of the face and back, which is 
the only service-connected disability.  If service connection 
is established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2001).  Unfortunately, 
service connection cannot be granted on a secondary basis 
because the medical evidence does not include a nexus opinion 
relating current Sjogren's disease or macular degeneration to 
any service-connected disability.  The March 1992 
ophthalmologist related the veteran's dry eyes to rheumatoid 
arthritis, which is not a service-connected disability, and 
the August 1994 ophthalmologist stated that the veteran's 
macular degeneration was age-related.  

Entitlement to service connection must be denied because a 
preponderance of the evidence is against the claim.  Gilbert, 
supra; 38 U.S.C.A. § 5107; 66 Fed. Reg. at 45,630 (to be 
codified as amended at 38 C.F.R. § 3.102).  


Entitlement to service connection for a gall bladder 
disability

The veteran contends that exposure to radiation in service 
caused his diseased colon, which in turn caused gallstones to 
develop.  It should be noted that entitlement to service 
connection for a gallbladder disorder secondary to a colon 
condition was denied by rating action in September 1993.  The 
veteran filed a notice of disagreement with this 
determination and was given a statement of the case.  He 
filed a substantive appeal.  Subsequently, in September 1995, 
he indicated that he felt the three years he spent as an x-
ray technician caused his problem with his gallbladder and 
other health problems.  

The claim may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of the claim.  See 38 U.S.C.A. § 5103A.  The RO obtained the 
available service medical records and medical records from 
the identified health care providers.  A July 1995 letter 
from the Chief of the United States Army Ionizing Radiation 
Dosimetry Center confirmed that the office maintained files 
of exposure to ionizing radiation for Army personnel back to 
only mid-1954, and the December 1998 and September 1999 
letters from the Chief confirmed that research of their files 
failed to locate any records of exposure to ionizing 
radiation for the veteran.  See 38 C.F.R. § 3.311.  The 
veteran filed numerous lay statements with the RO and 
provided sworn testimony at the July 1994 and March 1999 
regional office hearings.  The RO's January 1987, June 1992, 
May 1994, November 1998, and July 1999 letters to the 
veteran, the September 1993 and August 1994 rating decisions, 
and the December 1993, October 1994, January 1996, June 1997, 
October 1999, and April 2001 statements of the case informed 
the veteran of the evidence needed to substantiate his claim.  
Since the veteran was informed of and provided ample 
opportunity to submit such evidence, and the VA has also 
attempted to obtain such evidence, the VA has fulfilled its 
duty to assist the veteran.  See McKnight, supra.  

To establish service connection on a direct basis, the 
veteran must present medical evidence of a current gall 
bladder disability, of incurrence or aggravation of a gall 
bladder disability in service, and of a nexus between an in-
service gall bladder disability and the current disability.  
Epps, 126 F.3d at 1468.  To establish service connection on a 
secondary basis, the veteran must present medical evidence 
that a current gall bladder disability is proximately due to 
or the result of a service-connected disability.  If service 
connection is established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

A valid claim requires proof of a present disability.  
Gilpin, 155 F.3d at 1356; Brammer, 3 Vet. App. at 225.  The 
medical evidence shows that gallstones were first diagnosed 
in 1971 and that four gallstones were found during the 
January 1971 gall bladder removal.  The records reflect 
January 1971 gall bladder removal.  The lack of a gall 
bladder satisfies the requirement for a present disability.  
However, there is no medical evidence which associates the 
veteran's gall bladder stones and eventual removal of the 
gall bladder with either service or any incident of service.  

The veteran contends that presumptive service connection is 
warranted because he believes that exposure to radiation in 
service led to the development of a gall bladder disability.  
Gall stones or gall bladder disabilities are not included on 
the list of radiogenic diseases.  38 C.F.R. § 3.309(d), 
3.311.  Moreover, the evidence does not support that the 
veteran participated in a radiation risk activity, as defined 
by VA regulations.  Therefore, presumptive service connection 
is not in order.  

Entitlement to service connection must be denied because a 
preponderance of the evidence is against the claim.  Gilbert, 
supra; 38 U.S.C.A. § 5107; 66 Fed. Reg. at 45,630 (to be 
codified as amended at 38 C.F.R. § 3.102).


Entitlement to service connection for varicose veins

The veteran contends that he incurred his current varicose 
veins in service from carrying heavy backpacks.  He contends 
that he appeared for the October 1945 separation examination 
and received a one-time injection of saline solution into his 
veins and that the military physician forgot to record the 
treatment in his service medical records.  He testified that 
varicose veins had continued from service to the present.  

The claim may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of the claim.  See 38 U.S.C.A. § 5103A.  The RO obtained the 
available service medical records and medical records from 
the identified health care providers.  The veteran received 
VA examinations, filed lay statements with the RO, and 
provided sworn testimony at the July 1994 and March 1999 
regional office hearings.  The RO's January 1987, May 1994, 
November 1998, and July 1999 letters to the veteran, the July 
1993, August 1994, and January 1996 rating decisions, and the 
December 1993, October 1994, January 1996, June 1997, October 
1999, and April 2001 statements of the case informed the 
veteran of the evidence needed to substantiate his claim.  
Since the veteran was informed and provided ample opportunity 
to submit such evidence, and the VA has also attempted to 
obtain such evidence, the VA has fulfilled its duty to assist 
the veteran.  See McKnight, supra.  

To prevail in his claim for service connection, the veteran 
must present medical evidence of current varicose veins, of 
incurrence or aggravation of varicose veins in service, and 
of a nexus between in-service varicose veins and the current 
disability.  Epps, 126 F.3d at 1468.  

The medical evidence indicates that the veteran has current 
varicose veins.  A valid claim requires proof of a present 
disability.  Gilpin, 155 F.3d at 1356; Brammer, 
3 Vet. App. at 225.  While the veteran was hospitalized for 
gallstone surgery in January 1971, the surgeon noted that the 
veteran had varicose veins, and in December 1994, another 
private doctor noted that the veteran's varicose veins were 
unchanged.  

Service connection cannot be established because the medical 
evidence does not show in-service diagnosis or treatment of 
varicose veins or include a nexus opinion relating current 
varicose veins to active service.  Although the veteran 
contends that he received a saline injection to treat 
varicose veins in October 1945, service medical records from 
the October 1945 separation examination show that he had no 
varicose veins, and he reported having no injury or illness 
in the Army.  

Entitlement to service connection must be denied because a 
preponderance of the evidence is against the claim.  Gilbert, 
supra; 38 U.S.C.A. § 5107; 66 Fed. Reg. at 45,630 (to be 
codified as amended at 38 C.F.R. § 3.102).  


Entitlement to service connection for pernicious anemia

The veteran contends that exposure to radiation in service 
caused his diseased colon, which in turn caused pernicious 
anemia.  He contends that he experienced constant fatigue 
when he returned to dairy farming after service.  

The claim may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of the claim.  See 38 U.S.C.A. § 5103A.  The RO obtained the 
available service medical records and medical records from 
the identified health care providers. A July 1995 letter from 
the Chief of the United States Army Ionizing Radiation 
Dosimetry Center confirmed that the office maintained files 
of exposure to ionizing radiation for Army personnel back to 
only mid-1954, and the December 1998 and September 1999 
letters from the Chief confirmed that research of their files 
failed to locate any records of exposure to ionizing 
radiation for the veteran.  See 38 C.F.R. § 3.311.  The 
veteran filed lay statements with the RO and provided sworn 
testimony at the July 1994 and March 1999 regional office 
hearings.  The RO's January 1987, June 1992, May 1994, 
November 1998, and July 1999 letters to the veteran, the July 
1993 and August 1994 rating decisions, and the December 1993, 
October 1994, January 1996, June 1997, October 1999, and 
April 2001 statements of the case informed the veteran of the 
evidence needed to substantiate his claim.  Since the veteran 
was informed of and provided ample opportunity to submit such 
evidence, and the VA has also attempted to obtain such 
evidence, the VA has fulfilled its duty to assist the 
veteran.  See McKnight, supra.  

To establish service connection on a direct basis, the 
veteran must present medical evidence of current pernicious 
anemia, of incurrence or aggravation of pernicious anemia in 
service, and of a nexus between in-service pernicious anemia 
and the current disability.  Epps, 126 F.3d at 1468.  

Certainly, the medical evidence indicates that the veteran 
has current pernicious anemia.  A valid claim requires proof 
of a present disability.  Gilpin, 155 F.3d at 1356; Brammer, 
3 Vet. App. at 225.  In July 1994, the veteran's private 
doctor stated that he was currently under her care for 
chronic pernicious anemia.  

Service connection cannot be established on a direct basis 
because the medical evidence does not show in-service 
diagnosis or treatment of pernicious anemia.  At the October 
1945 separation examination, the veteran reported having no 
illness in the Army.  

In any event, the veteran contends that presumptive service 
connection is warranted because he believes that exposure to 
radiation in service led to pernicious anemia.  Even if 
pernicious anemia were included on the list of radiogenic 
diseases, which it is not, the veteran did not participate in 
a radiation-risk activity, as defined by VA regulations.  See 
38 C.F.R. §§ 3.309(d), 3.311.  Therefore, presumptive service 
connection based upon exposure to radiation cannot be 
granted.  

In the alternative, the veteran contends that exposure to 
radiation for treatment of service-connected acne of his face 
and back caused his diseased colon, which in turn caused 
pernicious anemia.  To establish service connection on a 
secondary basis, such as this, the veteran must present 
medical evidence that current pernicious anemia is 
proximately due to or the result of acne of the face and 
back, which is the only service-connected disability.  If 
service connection is established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Unfortunately, 
service connection cannot be granted on a secondary basis 
because the medical evidence does not include a nexus opinion 
relating current pernicious anemia to any service-connected 
disability.  Although true that the July 1994 private doctor 
related pernicious anemia to 1959 surgery for ulcerative 
colitis, Crohn's disease is not a service-connected 
disability.  

Entitlement to service connection must be denied because a 
preponderance of the evidence is against the claim.  Gilbert, 
supra; 38 U.S.C.A. § 5107; 66 Fed. Reg. at 45,630 (to be 
codified as amended at 38 C.F.R. § 3.102).  


Entitlement to service connection for a left middle finger 
injury

The veteran contends that he injured his left middle finger 
while lifting barrels in 1942.  In lay statements and 
testimony, he contends that he slipped on the ice and that a 
barrel crushed his left middle finger.  

The claim may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of the claim.  See 38 U.S.C.A. § 5103A.  The RO obtained the 
available service medical records and medical records from 
the identified health care providers.  The veteran received 
VA examinations, filed lay statements with the RO, and 
provided sworn testimony at the July 1994 and March 1999 
regional office hearings.  The RO's January 1987, May 1994, 
and July 1999 letters to the veteran, the September 1993 and 
August 1994 rating decisions, and the December 1993, October 
1994, January 1996, June 1997, October 1999, and April 2001 
statements of the case informed the veteran of the evidence 
needed to substantiate his claim.  Since the veteran was 
informed of and provided ample opportunity to submit such 
evidence, and the VA has also attempted to obtain such 
evidence, the VA has fulfilled its duty to assist the 
veteran.  See McKnight, supra.  

To prevail in his claim for service connection, the veteran 
must present medical evidence of current left middle finger 
disability, of incurrence or aggravation of a left middle 
finger disability in service, and of a nexus between an in-
service left middle finger disability and the current 
disability.  Epps, 126 F.3d at 1468.  

Certainly, the medical evidence indicates that the veteran 
has a current left middle finger disability.  A valid claim 
requires proof of a present disability.  Gilpin, 155 F.3d at 
1356; Brammer, 3 Vet. App. at 225.  A June 1987 diagnosis was 
a mucous cyst involving the nail bed and nail of the long 
finger of the left hand, and a June 1992 x-ray impression was 
mild degenerative joint disease of both hands.  

Service connection cannot be granted because the medical 
evidence does not show in-service treatment or diagnosis of a 
left middle finger disability or include a nexus opinion 
relating a current left middle finger disability to active 
service.  Instead, at the October 1945 separation 
examination, the veteran reported having no injury in the 
Army, and at his March 1999 hearing, he testified that he 
sought no in-service treatment for his left middle finger.  
Over ten years after service, during a December 1956 
hospitalization for treatment of colitis, examination 
revealed normal hands.  Although the veteran currently has a 
left middle finger disability, the medical evidence simply 
does not relate it to active service.  

Entitlement to service connection must be denied because a 
preponderance of the evidence is against the claim.  Gilbert, 
supra; 38 U.S.C.A. § 5107; 66 Fed. Reg. at 45,630 (to be 
codified as amended at 38 C.F.R. § 3.102).  


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for Crohn's 
disease is not reopened, and entitlement to service 
connection remains denied.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for a skin disability is 
reopened.  

New and material evidence not having been submitted, the 
claim of entitlement to service connection for rheumatoid 
arthritis is not reopened, and entitlement to service 
connection remains denied.  

Entitlement to service connection for a bilateral knee 
disability is denied.  

Entitlement to service connection for an eye disability is 
denied.  

Entitlement to service connection for a gall bladder 
disability is denied.  

Entitlement to service connection for varicose veins is 
denied.  

Entitlement to service connection for pernicious anemia is 
denied.  

Entitlement to service connection for a left middle finger 
injury is denied.  



REMAND

During the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991); 66 Fed. Reg. at 45,630 - 45,632 (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The VA has a duty to assist the veteran in obtaining VA skin 
and PTSD examinations and medical opinions.  The Secretary 
shall treat an examination or opinion as being necessary to 
make a decision on a claim if the evidence of record before 
the Secretary, taking into consideration all information and 
lay or medical evidence (including statements of the 
claimant) (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but (C) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  Bernard , 4 Vet. 
App. at 392-94; VAOPGCPREC 16-92.  

The veteran contends that a skin disability was incurred in 
service as result of exposure to radiation, while he worked 
as an x-ray technician, or as secondary to in-service x-ray 
treatments for service-connected dermatitis acne.  To 
establish service connection on a direct basis, the veteran 
must present medical evidence of a current skin disability, 
of incurrence or aggravation of a skin disability in service, 
and of a nexus between an in-service skin and the current 
disability.  Epps, 126 F.3d at 1468.  To establish service 
connection on a secondary basis, the veteran must present 
medical evidence that a current skin disability is 
proximately due to or the result of a service-connected 
disability.  If service connection is established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  A VA skin examination and medical opinion are 
necessary because the January 1997 VA examiner stated that 
the veteran currently had radiation dermatitis and because 
the October 1999 private dermatologist stated that the 
veteran had actinic keratoses consistent with chronic 
radiation keratoses.  The record does not, however, include a 
medical opinion as to whether current dermatitis or actinic 
keratoses is related to exposure to radiation in service or 
treatment for service-connected acne.  If a diagnosis is not 
supported by the finding on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (2001).  

In addition, the veteran contends that his current diagnosis 
of PTSD was caused by traumatic events experienced while 
working as an x-ray technician in service.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), which has 
been satisfied by Axis I diagnoses from September 1995 to 
December 1998; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2001); Patton v. 
West, 12 Vet. App. 272, 277 (1999).  In July 1996 and August 
1996, the veteran alleged in-service stressors to a private 
psychologist.  He reported working as an x-ray technician in 
a hospital behind the front lines in the Aleutian Islands.  
Although he was not in combat, he claimed that he responded 
in horror to events that involved threat to his and others 
physical integrity.  He believed that he was traumatized by 
having to hold the crushed head of a soldier, who had been 
run over by a truck, while a neurologist provided treatment 
and of taking x-rays of soldiers who bled all over him or 
whose bones protruded from their bodies.  He also admitted 
that he had suffered traumatic events since service, 
including a lawsuit over his property and the deaths of his 
brother and wife.  In July 1996 and August 1996, the 
veteran's private psychologist stated that it was impossible 
to confirm the extent to which the veteran's PTSD symptoms 
were related to his military experience.  Although a June 
1999 VA examiner did not see stressors, the record does not 
show that the June 1999 examiner reviewed the July 1996 and 
August 1996 allegations of in-service stressors.  Therefore, 
a VA PTSD examination is necessary to obtain a nexus opinion 
as to whether there is a link between the veteran's current 
diagnosis of PTSD and his claimed in-service stressors.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994); 38 C.F.R. 
§ 3.304(f).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for skin disabilities and 
PTSD since December 1999.  After securing 
any necessary authorization or medical 
releases, the RO should request and 
associate with the claims file copies of 
the veteran's complete treatment reports 
from all sources, which have not 
previously been secured.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

2.  The veteran should be afforded the 
appropriate VA skin and PTSD 
examinations.  Any further indicated 
special studies should be conducted.  
Failure of the veteran to report for a 
scheduled examination without good cause 
could result in the denial of a claim.  
38 C.F.R. § 3.655 (2001).  The claims 
file and a separate copy of this remand 
should be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  

The VA skin examiner should then offer a 
medical opinion as to: a) the medical 
classification of the veteran's current 
skin disability, if any, and the data 
required for medical classification; b) 
whether it is as likely as not that such 
disability is related to exposure to 
radiation while working as an x-ray 
technician for 27 months during service; 
c) whether it is as likely as not that 
such disability is related to service-
connected acne, including treatment of 
acne with x-rays in service; and d) 
whether it is as likely as not that such 
disability preexisted and was aggravated 
during active service.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

The VA PTSD examiner should then offer a 
medical opinion as to: a) the medical 
classification of the veteran's current 
psychiatric disability, if any, and the 
data required for medical classification; 
b) whether it is as likely as not that 
such psychiatric disability is related to 
the veteran's alleged in-service 
stressors or any other in-service event; 
and c) whether it is as likely as not 
that such psychiatric disability 
preexisted and was aggravated during 
active service.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  The RO should 
review the requested examination reports 
and medical opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for a skin disability 
and for PTSD based on the entire evidence 
of record.  All pertinent law, 
regulations, and Court decisions should 
be considered.  If the veteran's claim 
remains in a denied status, he and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

5.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

